Citation Nr: 0520841	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-04 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a bilateral heel disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from January 
1979 to January 1997, and evidently also had active service 
from June 1976 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  At that time the RO, in pertinent 
part, granted the veteran's claim for a bilateral heel 
disability, awarded a 10 percent disability evaluation, and 
denied his claim for service connection for bilateral hearing 
loss.  In March 2001, the veteran submitted a timely notice 
of disagreement (NOD) as to the matters of an increased 
rating for the bilateral heel condition and the denial of 
service connection for bilateral hearing loss.  A statement 
of the case was issued in March 2002.  However, the veteran's 
April 2002 substantive appeal specifically states that he was 
appealing only the matter of an increased rating for his 
bilateral heel condition.  As a result, the Board will 
confine its consideration to the matter as set forth on the 
first page of the present decision.

In addition, in his March 2001 NOD the veteran raised a claim 
for entitlement to service connection for a bilateral knee 
condition.  The matter is referred to the RO for appropriate 
development and adjudication.

In October 2003, the Board remanded the veteran's claim to 
the RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not fully complied with the 
directives from the Board's October 2003 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The Board notes that some partial development was completed.  
As per the directive in the Board's October 2003 remand, 
medical records dated from 2001 to 2004 were obtained from 
the 61st Air Force Base Medical Squadron in El Segundo, 
California.

However, other development requested by the Board in October 
2003 has yet to be completed.  See Stegall v. West, supra.  
This includes obtaining medical records regarding the 
veteran's treatment for a bilateral heel disorder from Dr. 
Lawrence Hodor, 5720 Bellflower Blvd., Bellflower, 
California, for the period from August 1999 to the present.  
The veteran submitted a signed medical release of information 
dated in December 1999 for Dr. Hodor's records.  However, it 
does not appear that the records were requested.

Furthermore, the record reflects that VA last afforded the 
veteran a private medical examination in September 2000, at 
which time X-rays of the veteran heels were essentially 
normal.  The clinical diagnosis was bilateral heel contusions 
with tenderness in the calcaneal areas.  The RO relied on 
these findings to award service connection and a 10 percent 
disability evaluation, under Diagnostic Code (DC) 5273-5024.  
38 C.F.R. § 4.71a, DC 5024, 5273 (2004).  DC 5273 evaluates 
malunion of the os calcis or astragalus, and DC 5024 
evaluates tenosynovitis.

In a May 2004 written statement, the veteran said Dr. B.R., 
DPM, currently treated him, and that his treatment included 
bilateral foot injections, prescribed medication, physical 
therapy, and foot prosthetics.  Dr. R. also strapped the 
veteran's ankle and feet.  The veteran said he recently 
purchased a cane/seat to relieve pain.

Upon receipt of the additional private medical records, 
including those from Dr. B.R., that reflect diagnoses of 
bilateral plantar fasciitis, and X-ray evidence of heel 
spurs, in an April 2005 rating decision, the RO 
recharacterized the service-connected disability as bilateral 
plantar fasciitis, and awarded a 30 percent evaluation, under 
DC 5024-5276.  DC 5276 is used to evaluate pes planus.  
However, the veteran was not afforded a new VA examination to 
determine the current severity of his service-connected 
disability.  The Board believes this should be done prior to 
appellate consideration of his claim.

Thus, due process, demands that this case be REMANDED to the 
RO for the following action:

1.	The RO should request all medical records 
regarding the veteran's treatment for a 
bilateral heel disability from Dr. Lawrence 
Hodor, 5720 Bellflower Blvd., Bellflower, 
California, for the period from August 1999 to 
the present.

2.	The veteran should be requested to identify any 
additional VA or private treatment records 
pertinent to his claim, dated after October 
2004.  With proper authorization, the RO should 
request those records and associate them with 
the claims file.

3.	The veteran should be scheduled for appropriate 
VA examination to determine the current severity 
of his service-connected bilateral heel 
disability, variously diagnosed as plantar 
fasciitis.  All indicated tests and studies 
should be conducted and all clinical findings 
reported in detail, including all current 
manifestations of right and left foot pathology 
found to be present.  The VA examiner is 
requested to address the following questions:

a. Is there objective evidence of deformity of 
the veteran's feet, such as pronation or 
abduction and, if so, is there marked 
pronation?

b. Does the veteran have pain on manipulation 
and use of his feet?

c. Is there swelling on use of the veteran's 
feet?

d. Does the veteran have callosities on his 
feet?

e. Does the veteran have tenderness of the 
plantar surface of his feet and, if so, is 
there extreme tenderness?

f. Does the veteran have marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation of his feet?

g. Does the veteran use orthopedic shoes, 
prescribed orthotics, or other appliances for 
his service-connected bilateral heel 
disability, and, if so, is his condition 
improved by such use?

h. The examiner is requested to provide a 
complete and detailed discussion with respect 
to any weakness, fatigability, incoordination, 
restricted movement, or, pain on motion due to 
the service-connected bilateral heel 
disability.  

i. The examiner should provide a description 
of the effect, if any, of the veteran's pain 
on the function of his feet.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 C.F.R. 
§ 4.40 (2004) (functional loss may be due to 
pain, supported by adequate pathology).  In 
particular, it should be ascertained whether 
there is additional motion lost due to pain on 
use due to the service-connected bilateral 
heel disability.  
A rationale should be provided for all 
opinions expressed.  The veteran's claims 
file should be made available to the 
examiner in conjunction with the 
examination, and the examination report 
should indicate whether the veteran's 
medical records were reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 30 percent for a bilateral heel 
disability.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the June 2005 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


